Citation Nr: 0414024	
Decision Date: 06/01/04    Archive Date: 06/10/04

DOCKET NO.  98-14 017A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a groin injury. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel


INTRODUCTION


The veteran served on active duty from October 1954 to 
October 1956.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 1997 decision by the RO in New York, New 
York, which denied service connection for a low back disorder 
and for a groin injury.


FINDINGS OF FACT

1.  The VA has fully informed the veteran of the evidence 
necessary to substantiate his claim for service connection 
for a low back disorder and a groin injury and the VA has 
made reasonable efforts to develop such evidence.

2.  A low back disorder is not a disorder of service origin 
or attributable to any incident therein.

3.  A groin disorder is not a disorder of service origin or 
attributable to any incident therein.


CONCLUSION OF LAW

1.  A low back disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303 (2003). 

2.  A groin injury was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA with respect to the duty to assist, including, to 
obtain a medical opinion where necessary, and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits. 

A recent decision of United States Court of Appeals for 
Veterans Claims (Court) in Pelegrini v. Principi, 17 Vet. 
App. 412 (2004), stands for the proposition that the plain 
language of [VCAA] requires that notice to a VA claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after", the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  38 U.S.C. §§ 5100, 5103(a).  The Court also held 
that the Secretary failed to demonstrate that, "lack of such 
a pre-AOJ-decision notice was not prejudicial to the 
appellant, see 38 U.S.C. § 7261(b)(2) (as amended by the 
Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 
116 Stat. 2820, 2832) (providing that "[i]n making the 
determinations under [section 7261(a)], the Court shall . . . 
take due account of the rule of prejudicial error")".  
Finally, the Court held that VCAA included a fourth element 
of the requisite notice, requiring that VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim" (emphasis 
in original).  However an opinion of the VA General Counsel 
has held that this statement by the Court is dicta, and 
hence, is not binding on Board decisions.  (VAOPGCPREC   1-
2004, (February 2004)).

In this case, the rating action of May 1997 was issued many 
years before the enactment of VCAA.  Thus, in order to 
satisfy the holding in Pelegrini, the Board would have to 
dismiss as void ab initio, the rating decision of the RO 
which was promulgated prior to providing the veteran full 
VCAA notice.  The result of this action would require that 
the entire rating process be reinitiated, with the claimant 
being provided VCAA notice and an appropriate amount of time 
to respond before an initial rating action, the filing by the 
claimant of a notice of disagreement, the issuance of a 
statement of the case, and finally, the submission of a 
substantive appeal by the claimant.  

The Board finds that the RO has satisfied the notification 
requirements of the VCAA in his case.  By virtue of the 
Statement of the Case and Supplemental Statements of the 
Case, and correspondence from the RO, the veteran has been 
given notice of the information and/or medical evidence 
necessary to substantiate his claim.  

In particular, the Board notes evidence development letters 
dated in February 2000, June 2002, November 2002, January 
2003 and March 2003 in which the veteran was advised of the 
type of evidence necessary to substantiate his claim for 
service connection.  In those letters, the veteran was also 
advised of his and VA's responsibilities under the VCAA, 
including what evidence should be provided by the veteran and 
what evidence should be provided by VA.  

Factual Background

The veteran served on active duty from October 1954 to 
October 1956.

The veteran's separation examination dated August 1956, 
revealed that his spine was clinically evaluated as normal.  
His genitourinary system was evaluated as abnormal and there 
was a reference to a left spermatocele.  The Board notes 
there are no other service medical records available for 
review from the veteran's period of active duty service.  As 
noted in correspondence dated March 1997, from the National 
Personnel Records Center (NPRC), they were presumably 
destroyed in a disastrous 1973 fire at the NPRC in St. Louis, 
Missouri. 

During a March 1997 VA spine examination, the veteran 
complained of dull lumbar pain accompanied by stiffness.  The 
diagnosis was: a history of lower back pain, mainly 
musculoskeletal spasms; neurological examination was normal.  
An X-ray study of the spine, completed in March 1997, 
revealed marked narrowing of the intervertebral disc space of 
L4-5 with vacuum phenomenon consistent with degenerative disc 
disease.  There was also moderate narrowing seen in the 
intervertebral disc space of L5-S1.  

In a March 1997 VA muscle examination, the veteran complained 
of muscle pain in the lumbar area.  The diagnosis was: normal 
muscle examination with the exception of some muscle spasm in 
the lumbar area.  

In March 1997, the veteran underwent a VA examination to 
determine trauma or disease of the testes.  He denied any 
injury to the testicular area and did not verbalize any 
symptoms related to the testes.  The diagnosis reflected a 
normal testicular examination.

In a NA Form 13055, Request for Information Needed to 
Reconstruct Medical Data, dated April 1997, the veteran 
reported that in 1955 he was treated at the Army Hospital in 
Munich, Germany, for his lower left back and the lower left 
groin area.  Along with his NA Form 13055, he enclosed a 
picture of soldiers at the Army base in Munich, Germany.

Upon admission to the VA hospital in January 1999, the 
veteran complained of back pain.  The discharge summary noted 
that the veteran used alcohol to alleviate back pain.  The 
examiner reported that the veteran was observed to have low 
back pain and degenerative joint disease of the spine 
including the cervical area.  He was administered Naprosyn 
for the back pain and it produced good results.  No 
genitourinary complaints were noted.  An Axis III diagnosis 
revealed low back pain and degenerative joint disease of the 
spine.    

A March 1999 statement from the veteran's parents indicated 
that when the veteran returned from service in 1956 he 
suffered from severe low back pain, a lump on his testicle 
and emotional problems.  It also noted that the veteran 
sought continuous treatment for back problems by their family 
physician, Dr. Stravrand, from 1956 until 1978, as well as 
Dr. Dougherty, a chiropractor, from 1976 until the early 
1980's.  Both physicians are deceased. 

During an August 2000 RO hearing, the veteran testified that 
he injured his groin and back while working in the motor pool 
in the military.  After the injury he was taken to a German 
hospital located outside of Munich, Germany, and was admitted 
for approximately five to seven days.  Upon his return from 
the hospital, he was put on light duty washing trucks.  He 
further noted that due to his back problems he applied for 
social security disability in 1996 and was approved in 1997.

VA outpatient treatment notes reflect ongoing treatment for a 
low back disorder.  The veteran frequently participated in 
kinesiotherapy for strengthening and stretching his back.  In 
a treatment note dated November 2000, he stated that the pool 
therapy helped his back.  Additional medical records dated 
January 1999 to December 2001 show complaints of a rash in 
the groin area, which was diagnosed as gluteal fold rash.  
Also, in treatment record dated August 2000, it was noted 
that the veteran's scrotum contained a small hydrocele on the 
right testicle.  Lower urinary tract symptoms were noted.   

In a statement dated June 2002, from the Social Security 
Administration National Records Center, they reported that 
after an exhaustive and comprehensive search, they were 
unable to locate the veteran's folder.  

In August 2002, the Board undertook further development in an 
effort to obtain additional private and VA medical records.  
In March 2003, the veteran responded to the Board's inquiry 
and stated that the private doctor's who treated him after 
service were dead.  

Analysis

The veteran contends that he incurred a low back disorder and 
a groin injury in service.  Service connection may be granted 
for a disability resulting from disease or injury incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2003).

Service medical records are negative for findings, treatment, 
or diagnosis of a low back disorder or a groin injury.  
Furthermore, there is no evidence of a low back disorder or a 
groin injury dated within the first post-service year. 

The veteran has submitted no medical evidence or medical 
opinions to substantiate his claim that any current low back 
disorder or groin injury is related to his active service.  
VA outpatient treatment notes are negative for any link 
between his low back disorder, groin injury and his service.

In summary, the veteran has not submitted evidence to 
demonstrate continuity of symptomatology since service, and 
has not submitted medical evidence demonstrating that his low 
back disorder and groin injury are linked to service.  The 
veteran has asserted that he incurred a low back disorder and 
a groin injury as a result of his service.  As a layman, he 
is not competent to render an opinion regarding diagnosis or 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

As the medical evidence does not demonstrate that the 
veteran's low back disorder and groin injury are linked to 
service, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a low back disorder and service connection for 
a groin injury.  Consequently, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West Supp. 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).




ORDER

1.  Entitlement to service connection for a low back disorder 
is denied.

2.  Entitlement to service connection for a groin injury is 
denied.



	                        
____________________________________________
	RENÉE M. PELLETIER 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



